Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Claim Rejections - 35 USC § 103

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the methodclaims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over DING et al.(2018/0129330 A1) (herein after DING) in view of Li(US 2021/0223940 A1).

Regarding claim 1, DING teaches a touch display device(touch display device, Para-2) comprising: 
a display panel(touch display panel, fig.1, Para-32) in which a plurality of touch electrode lines(detection drive electrode 111 or detection sensing electrode 112) including a plurality of X-touch electrode lines extending to a first direction(fig.1) (one of ordinary skill of the art would interpret one of the electrodes 111 and 112 as drive electrode and the other one of the electrodes 111 and 112 as sensing electrode and it is well-known in the art) and a plurality of Y-touch electrode lines(detection sensing electrode 112 or detection drive electrode 111)  extending to a second direction, and a plurality of subpixels are disposed(needless to mention that display has a plurality of pixels); 

a touch driving circuit(drive chip 13, fig.1) for supplying a touch driving signal to the display panel and sensing a touch by detecting a touch sensing signal(Para-32, 34, 37);
 
at least one or more pseudo touch routing lines(signal lines 22, fig.1, Para-35; fig.3, Para-38) disposed along a non-display area(non-display region 20, fig.3, Para-36) of the display panel (display device); and

a plurality of pseudo touch electrode lines(pressure-sensitive touch unit 21, fig.3) [extending from the at least one or more pseudo touch routing lines and spaced apart from each other at a reference interval].

Nevertheless, DING is not found to teach expressly the display device comprising: a plurality of pseudo touch electrode lines extending from the at least one or more pseudo touch routing lines and spaced apart from each other at a reference interval.

However, Li teaches flexible display device comprising: a plurality of pseudo touch electrode lines(first electrodes 93 or second electrodes 94, fig.12, Para-42)(as no definition or function of pseudo touch electrode lines are defined in the claim, examiner interprets the regular touch electrodes in peripheral area as pseudo touch electrode line)  extending from the at least one or more pseudo touch routing lines(transmitting leads 95 or receiving leads 96, fig.12, Para-42) and spaced apart from each other at a reference interval(figs.8-12)(distance shown in figs.8-12 regarded as reference interval).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified DING with the teaching of Li to include the feature in order to provide a flexible display device capable of compensating and correcting the touched position sensed by the touch control electrode at the bending position. 

Regarding claim 2, DING as modified by Li teaches the touch display device according to claim 1, wherein the plurality of X-touch electrode lines are touch driving electrode lines and the plurality of Y-touch electrode lines are touch sensing electrode lines(Para-42, Li)(111 and 112, fig.3, DING)(if one of ordinary skill in the art change the orientation of display panel 90 clock-wise or counter clock-wise, then drive electrode 111 would be x-direction electrode and sensing electrode 112 would be y-direction electrode and would match the claim limitation).

Regarding claim 3, DING as modified by Li teaches the touch display device according to claim 1, wherein the plurality of pseudo touch electrode lines are disposed in a direction parallel to the plurality of X-touch electrode lines(fig.12, Li)(for motivation see the rejection of claim 1). 

Regarding claim 7, DING as modified by Li teaches the touch display device according to claim 1, wherein the plurality of pseudo touch electrode lines include at least one pseudo touch bridge line electrically connecting adjacent pseudo touch electrode lines(fig.12, Li)(as seen from fig.12, two adjacent 93 or 94 connected by a bridge and it is well-known in the art).

Allowable Subject Matter
	
6.	Claims 4-6, and 8-14 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  

Claim 4: None of the cited prior arts, on record, alone or in combination, provide the motivation to fairly teach or suggest the applicants claimed invention, “the touch display device according to claim 1, wherein a pseudo touch driving signal having a phase opposite to the touch driving signal is supplied the plurality of pseudo touch electrode lines”. 

Claim 5: None of the cited prior arts, on record, alone or in combination, provide the motivation to fairly teach or suggest the applicants claimed invention, “the touch display device according to claim 1, wherein the reference interval is shorter than a wavelength of a radio Signal received through an antenna”.

Claim 8: None of the cited prior arts, on record, alone or in combination, provide the motivation to fairly teach or suggest the applicants claimed invention, “the touch display device according to claim 7, wherein a plurality of pseudo touch bridge lines have intervals shorter than a wavelength of a radio signal received through an antenna between the pseudo touch bridge lines”.
Claim 9: None of the cited prior arts, on record, alone or in combination, provide the motivation to fairly teach or suggest the applicants claimed invention, “the touch display device according to claim 1, wherein the plurality of pseudo touch electrode lines include at least one delay resistor for delaying time to transmit a signal”.

Claim 10: None of the cited prior arts, on record, alone or in combination, provide the motivation to fairly teach or suggest the applicants claimed invention, “the touch display device according to claim 1, wherein the plurality of X-touch electrode lines are divided into a plurality of groups, and the plurality of pseudo touch routing lines are matched to the plurality of groups of X-touch electrode lines when the plurality of pseudo touch routing lines are arranged in plurality”.

Claims 6, and 11-14 are objected too because of their dependency on the allowed base claims respectively. 

Examiner Note
8.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicants fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692